                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-00334-FL

UNITED STATES OF AMERICA        :
                                :
          v.                    :
                                :
CHARLES EDWARD MCRAE            :
A/K/A CHARLES EDWARD MCRAE, II  :
                    ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on April 8, 2019, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(1), made applicable to this proceeding by virtue of 28

U.S.C. ' 2461(c), as a firearm and ammunition involved in or used in knowing

violation of 18 U.S.C. §§ 922(g)(1) and 924, to wit:

           x   Taurus model R351, 38 caliber revolver, Serial # TJ6611, and

           x   Any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

                                           1
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

      2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

                        12thday of ________________,
      SO ORDERED. This ____          September       2019.




                                _____________________________
                                LOUISE WOOD FLANAGAN
                                United States District Judge




                                         2
